DETAILED ACTION
This Office Action is in response to Application 16/792,198 filed on February 15, 2020.  
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on February 15, 2020 was filed on the mailing date of the Application
16/792,198 on February 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on February 15, 2020 have been received.


Drawings
The drawings filed on February 15, 2020 are accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recite a method, with the following five limitations: 1) “determining . . . a group of elements electrically connected to a power distribution unit (PDU), wherein the PDU supplies AC power to an AC load of the group of elements”; 2) “determining . . . a resistance corresponding to the group of elements utilizing a solid-state relay”; 3) “dictating . . . a phase angle trigger value to activate a solid-state current-flow control device”; 4) “determining . . . a set of inductive impedance values corresponding to the group of elements utilizing the solid-state current-flow control device to control AC current flow to the group of elements based on the dictated phase angle trigger value”; and 5) “generating . . .  an analysis of the determined set of inductive impedance values corresponding to the group of elements.”

	The first limitation “determining . . . a group of elements electrically connected to a power distribution unit (PDU), wherein the PDU supplies AC power to an AC load of the group of elements,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor. For example, “determining” in the context of the claim encompasses the user thinking about the number of the group 

Additionally, the second limitation “determining . . . a resistance corresponding to the group of elements utilizing a solid-state relay,” as drafted, is a mathematical calculation that, under its broadest reasonable interpretation, encompasses mentally calculating a resistance, but for the recitation of a generic computer processor. If a claim limitation, under its broadest reasonable interpretation, recites a concept (e.g., resistance) that falls into the “Mathematical Concepts” grouping of abstracts, the claim recites an abstract idea.

	Furthermore, the third limitation “dictating . . . a phase angle trigger value to activate a solid-state current-flow control device,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor. For example, “dictating” in the context of the claim encompasses the user thinking about a particular phase angle trigger value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Additionally, the fourth limitation “determining . . . a set of inductive impedance values corresponding to the group of elements utilizing the solid-state current-flow control device to control AC current flow to the group of elements based on the dictated phase angle trigger value,” as drafted, is a mathematical calculation that, under its broadest reasonable interpretation, encompasses mentally calculating inductive impedance values, but for the recitation of a generic computer processor. If a claim 

	Additionally, the fifth limitation “generating . . .  an analysis of the determined set of inductive impedance values corresponding to the group of elements” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor.  For example, “generating” in the context of the claim encompasses the user thinking about set of inductive impedance values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 1 recites ten abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the ten abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the five aforementioned abstract ideas/judicial exceptions, claim 1 further recites one additional elements: 2) generic “computer processors” for executing the judicial exceptions. The additional element (“computer processors”) is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. 

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the judicial exception. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

As described above with respect to integration of abstract ideas into a practical application, the additional element of using a computer processor to perform the processing amounts to no more than mere instructions to apply the exceptions using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 

Claims 2 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2- 9 inherit the abstract ideas from claim 1. 

With respect to claims 10 – 20, they are substantially similar to claim 1-9, respectively, and are rejected in the same manner, and the same reasoning applying. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US Pub. 2002/0180458), in view of Ferguson (US Pub. 2020/0117249), and in further view of Galloway  (US Pat. 5,340,964). 

Regarding claim 1, Ho teaches: 
 a method (Abstract) comprising: 
determining, by one or more computer processors, a resistance corresponding to the group of elements utilizing a solid-state relay (Ho: Fig 4, step s1-3, para [0070]);
determining, by one or more computer processors, a set of inductive impedance values corresponding to the group of elements utilizing the solid-state current-flow control device to control AC current flow to the group of elements based on the dictated phase angle trigger value (Ho: Fig 4, step s1-4, paras [0070] & [0062]; see also para [0085 – [0086]); and
 generating, by one or more computer processors, an analysis of the determined set of inductive impedance values corresponding to the group of elements (Ho: para [0058] – [0060]). 



    PNG
    media_image1.png
    723
    554
    media_image1.png
    Greyscale


[0070] The basic steps of a method of determining inductance using the inductance determination
system 10 are shown in FIG. 4. Initially, at step S1-0, the inductor 12 is not energized and all voltage
and current feedback offsets are nulled. At step Sl-1, the inductor 12 is energized by the N-pulse
converter 16, which uses a constant firing angle supplied to the firing circuit 24 by the controller 40. At
step Sl-2, the control and sequencing module 42 commands the resistance calculation module 46 to
determine inductor resistance. Step S1-2 can, of course, be eliminated if the inductor resistance is
known or need not be calculated. At steps Sl-3 and S1-4, the control and sequencing module 42
commands the inductance determination module 44 to determine the harmonic impedance squared
and the inductor inductance, respectively. Step S1-3 includes determining values for inductive element
voltage and current and for the equivalent source phase angle based on measurements taken at
regular periodic intervals. At step S1-5, the inductor is de-energized.


[0062] The N-pulse armature converter 16 includes a plurality of thyristors that can be fired in a
predetermined sequence to convert the AC wave form from the AC source 18 into a series of voltage
pulses similar to those illustrated in FIG. 1. The thyristor bridge circuit is configured to provide a
predetermined number (N) of pulses per AC source cycle. The firing rate and sequence is controlled
by the firing circuit 24 based on a firing angle command (Alpha cmd) provided by the control and
sequencing module 42. Based on this command and on feedback of the AC source phase angle, the
firing circuit 24 provides thyristor gate states and firing times to the converter 16.

[0058] Operation of the converter 16 is controlled through a combination of automatic control provided
by feedback and control circuitry 23 and a digital controller 40. As will be discussed in more detail
hereafter, the feedback and control circuitry 23 converts inductor voltage and current and AC line
voltage measurements to digital feedback signals. The controller 40 includes a control and sequencing
module 42 and an inductance determination portion 44. The control and sequencing module 42
provides command signals to the feedback and control circuitry 23 and data acquisition sequencing
information to the inductance determination module 44. The inductance determination module 44 uses
feedback signals from the feedback and control circuitry 23 and sequencing information from the
control and sequencing module 42 to determine the Nth harmonic impedance and the inductance of
the inductor 12. 
[0059] The controller 40 may be in the form of any programmable data processor, signal processor or
programmable logic controller. It will be understood by those having ordinary skill in the art that any of
various devices, systems or techniques may be used for communication between the controller 40 and
the feedback and control circuitry 23, including, for example, a local area network (LAN).
The inductance determination system 10 will now be discussed in more detail. As shown in
FIG. 3, the feedback and control circuitry 23 includes a voltage and current conversion module 30 that
converts voltage and current measurements to digital feedback signals. The inductor voltage and
inductor current are converted to an inductor voltage feedback signal (Vind_Fbk) and an inductor
current feedback signal (Iind_Fbk), respectively using a combination of current shunts and analog to
digital (A/D) converters as is well known in the art.

but Ho does not explicitly disclose: 
determining, by one or more computer processors, a group of elements electrically connected to a power distribution unit (PDU), wherein the PDU supplies AC power to an AC load of the group of elements.

However, Ferguson teaches: 
 determining, by one or more computer processors, a group of elements electrically connected to a power distribution unit (PDU), wherein the PDU supplies AC power to an AC load of the group of elements (Ferguson :para [0053] – [0054]; Fig 1, paras [0018] – [0019]), 

Ferguson teaches specifically (red boxes and underlines are added by the Examiner for emphasis): 

[0053] Referring to FIG. 2, a flowchart 100 is shown which sets forth operations involving the use of
the N-octet message to enable the system 10 to implement identification/verification of the target device 26. At operation 102 the N-octet message decoding algorithm is provided to the service
processor 30 of the target device 26. This may occur when the target device 26 is initially installed in
the data center or at some time thereafter. At operation 104 the mapping application 16 transmits a command to the rPDU 20 to begin the verification/discovery operation of a specific target device 26 coupled to AC outlet 24a.

[0054] At operation 106, the rPDU controller 22 begins applying the sequence of PCP events (i.e., commands) to the selected AC outlet 24a on the rPDU 20. This causes a series of short duration AC power interruptions at the target device's AC input receptacle 32, which may be repeated in one, two or more different repetition patterns. Again, these AC power supply interruptions are of sufficiently
short duration that they do not cause loss of power or brownout condition that may result in rebooting
of the target device 26, but they are still detectable by the input voltage monitoring subsystem 35 of
the target device 26.


    PNG
    media_image2.png
    921
    1211
    media_image2.png
    Greyscale


[0018] Referring to FIG. 1, a system 10 in accordance with one embodiment of the present disclosure
is illustrated. The system 10 may include a main management system 12 having an electronic

application” 16). The mapping application 16 may be stored in a non-volatile memory 18 (e.g., RAM,
ROM, etc.) which is in communication with the electronic controller 14. A rack power distribution unit (“rPDU”) 20 is in communication with the main management system 12 and also with a source of AC power. The rPDU 20 includes a rPDU controller 22 and one or more AC power outlets 24a-24d. In this
example the rPDU 20 is shown having four AC power outlets 24a-24d, although it will be appreciated
that the rPDU may have less than or more than four AC power outlets. Each AC power outlet 24a-24d
may be turned on and off independently by the rPDU controller 22, and each receives AC input power
from an external AC input supply power source. In this example, the rPDU 20 also includes a nonvolatile
memory 22a (e.g., RAM, ROM, etc.) which stores a message encoding algorithm 22b that is used to generate the encoded message. It should be appreciated that the encoding algorithm 22b does not need to reside within the rPDU 20, but may be stored in memory elsewhere (e.g., in memory 18 of the main management system 12) and accessed by the rPDU controller 22 when required.

[0019] FIG. 1 also shows a device under test 26, which will be referred to as the “target device” 26 in
the following discussion. The target device 26 may be any data center component, for example a server, a router, a network switch, etc., that incorporates a service processor. The target device 26 in this example has a main processor 28, a service processor 30, an AC input receptacle 32, and a power supply 34.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho and incorporate the teachings of Ferguson for determining a group of elements electrically connected to a power distribution unit. The one of ordinary skill in the art would have been motivated to do so to in order to know exactly which devices are coupled to the 

but, modified Ho does not explicitly disclose:
dictating, by one or more computer processors, a phase angle trigger value to activate a solid-state current-flow control device. 

However, Galloway teaches: 
dictating, by one or more computer processors, a phase angle trigger value to activate a solid-state current-flow control device (Galloway: col 2, ln 45 – 62). 


Galloway teaches specifically (red boxes and underlines are added by the Examiner for emphasis): 

Interface circuits for controlling heating elements 30 through 36 such as resistance heating bands
applied to an extruder are provided at thermocouple interface module 28. This module provides
amplifiers and bridge elements for use in conjunction with thermocouples mounted on the machine
element for which temperature control is desired. Thermocouple interface module 28 produces digital
representations of measured temperatures of machine components for access by processor 12. In
addition, thermocouple interface module 28 provides switching devices to control energization of
heating elements 30 through 36 in response to commands produced by processor 12. Preferably the
switching devices are, for example, solid state current switching elements which may be controlled to
conduct portions of an applied AC power source so as to interrupt current at or near the AC zero
crossing points.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ho and incorporate the teachings of Galloway for dictating a phase angle trigger value to activate a solid-state current-flow control device. The one of ordinary skill in the art would have been motivated to do so to in order to safely power electrical devices drawing large conducting currents, thereby enabling the detection of abnormal operations of the electrical devices (Galloway: col 1, ln 15 -32).

	Regarding claim 2, modified Ho teaches all the limitations of claim 1. 
	Modified Ho further teaches, and Ferguson also teaches wherein: 
the group of elements includes an AC power connection included within the PDU, an AC power cable that includes power connections to electrically connected the AC power cable to the power connection at the PDU, and the AC load electrically connected to the AC power cable (Ferguson: [0018]).

Regarding claim 3, modified Ho teaches all the limitations of claim 1,
but modified Ho does not explicitly teach wherein: 
the solid-state relay stops and restores the AC current flow within one 360 degree cycle of a sinusoidal AC voltage waveform within +/- 1 degree.


However, the stopping and restoring the AC current flow within one 360 degree cycle of a sinusoidal AC voltage waveform within +/- 1 degree by the claimed method was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have 
(Explanation: The specification of the instant application does not provide persuasive evidence
regarding the significance of stopping and restoring the AC current flow within one 360 degree cycle of a sinusoidal AC voltage waveform within +/- 1 degree by the claimed method is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).


	Regarding claim 4, modified Ho teaches all the limitations of claim 1. 
	Modified Ho further teaches, and Ferguson also teaches wherein: 
determining the set of inductive impedance values corresponding to the group of elements utilizing the solid-state current-flow control device to control the AC current flow to the group of elements based on the dictated phase angle trigger value further comprises (Ho: para [0070]; Galloway: col 2, ln 45 – 62): 
dictating, by one or more computer processors, that the solid-state current-flow control device stops the AC current flow to the group of elements at a zero-volt AC positive crossing of a sinusoidal AC voltage waveform, and the solid-state current-flow control device restores the AC current flow to the group of elements at the dictated phase angle trigger value (Ho: para [0085 – [0086]; Galloway: col 2, ln 45 – 62); and 
dictating, by one or more computer processors, that the solid-state current-flow control device stops the AC current flow to the group of elements at zero-volt AC negative crossing of the sinusoidal AC voltage waveform, and restores the AC current flow to the group of elements at the dictated phase angle trigger value plus 180 degrees corresponding to the sinusoidal AC voltage waveform (Ho: para [0085] – [0086]; Galloway: col 2, ln 45 – 62).

Regarding claim 5, modified Ho teaches all the limitations of claim 4.
Modified Ho further teaches comprising:
a set of AC voltage and AC current values prior to an AC power connection of the PDU electrically connected to the AC load (Ferguson :para [0053] – [0054]; paras [0018] – [0019]); 
determining, by one or more computer processors, a frequency corresponding to the sinusoidal AC voltage waveform (Ho: para [0085] – [0086]); and
 calculating, by one or more computer processors, an inductive impedance value corresponding to a plurality of harmonic values related to the determined frequency of corresponding to the sinusoidal AC voltage waveform (Ho: para [0085] – [0086]).

Regarding claim 6, modified Ho teaches all the limitations of claim 5.
Modified Ho further teaches, and Ho also teaches wherein:
the plurality of harmonic values associated with the sinusoidal AC voltage waveform include harmonic frequency numbers from 1 to 40 inclusively (Ho: [0066]).


Regarding claim 7, modified Ho teaches all the limitations of claim 1.
Modified Ho further teaches, and Ho also teaches comprising:
determining, by one or more computer processors, that the generated analysis indicates a resonance effect that exceeds a statistical threshold (Ho: paras [0085] – [0087]);
 incrementing, by one or more computer processors, the phase angle trigger value by a dictated amount (Ho: paras [0085] – [0087]); and 
determining, by one or more computer processors, another set of inductive impedance values corresponding to the group of elements based on the incremented phase angle trigger value (Ho: paras [0085] – [0087]).

Regarding claim 8, modified Ho teaches all the limitations of claim 1,
but modified Ho does not explicitly teach wherein: 
the phase angle trigger value is a value >= 30 degrees and <= 45 degrees.

However, the phase angle trigger value is a value >= 30 degrees and <= 45 degrees by the claimed method was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the phase angle trigger value is a value >= 30 degrees and <= 45 degrees was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of the phase angle trigger value is a value >= 30 degrees and <= 45 degrees by the claimed method is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).
Regarding claim 9, modified Ho teaches all the limitations of claim 1,
but modified Ho does not explicitly teach wherein: 
the solid-state current-flow control device controls the AC current flow to the AC load within +/- 0.5 degrees of a dictated phase angle associated with a sinusoidal AC voltage waveform.

However, the solid-state current-flow control device controls the AC current flow to the AC load within +/- 0.5 degrees of a dictated phase angle associated with a sinusoidal AC voltage waveform by the claimed method was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the solid-state current-flow control device controls the AC current flow to the AC load within +/- 0.5 degrees of a dictated phase angle associated with a sinusoidal AC voltage waveform was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of the solid-state current-flow control device controls the AC current flow to the AC load within +/- 0.5 degrees of a dictated phase angle associated with a sinusoidal AC voltage waveform by the claimed method is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).

	Regarding claims 10 – 20, modified Ho teaches the method according to claims 1 – 9. Therefore, modified Ho teaches the computer program product and the system. 


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Cheng (US Pub. 2020/0195008) teaches monitoring load to verify whether electrical parameters match with pre-stored electrical parameters. 
Mourrier (US Pub. 2020/0099176) teaches determining whether electrical characteristics of external load are within safe operation range for power system.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115